Exhibit 10.1






AMENDED STOCK APPRECIATION RIGHT AWARD AGREEMENT


THIS AMENDED STOCK APPRECIATION RIGHT AWARD AGREEMENT (this “Agreement”) is made
and entered into as of May 7, 2019 (the “Grant Date”) by and between Ebix, Inc.,
a Delaware corporation (the “Company”), and Robin Raina (“Participant”) and
amends the Stock Appreciation Right Award Agreement entered into by the Company
and Participant as of April 10, 2018 (the “April SAR Agreement”).


WHEREAS, on July 15, 2009, the Company and Participant entered into a certain
Acquisition Bonus Agreement (the “Bonus Agreement”);


WHEREAS, the Company has disclosed calculations of hypothetical payments due to
Participant under the Bonus Agreement (the “Example Calculations”);


WHEREAS, certain claims have been raised in litigation captioned In re Ebix,
Inc. Stockholder Litigation, Cons. C.A. No. 8526-VCS (Del. Ch.), in the Delaware
Court of Chancery (the “Litigation”) challenging the validity and interpretation
of certain terms of the Bonus Agreement and the April SAR Agreement;


WHEREAS, in connection with the Litigation, Participant asserted a cross-claim
against the Company seeking reformation of the Bonus Agreement;


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to provide an
incentive to Participant, as the Company’s Chief Executive Officer, to continue
to contribute to the Company’s business, and in the event of any future
corporate transaction that results in an Acquisition Event (as herein defined),
to reward Participant appropriately for his contributions to the Company, prior
to such Acquisition Event, and to further incentivize Participant to maximize
the value received by the stockholders of the Company in an Acquisition Event;


WHEREAS, the parties wished to terminate the Bonus Agreement, resolve any
uncertainty created by the Litigation, resolve Participant’s cross-claim against
the Company and to enter into a new agreement to incentivize Participant to
continue to increase the value of the Company and its Common Shares, which was
done in the April SAR Agreement;


WHEREAS, the parties to the Litigation negotiated a settlement (the “Litigation
Settlement”) that included the changes to the April SAR Agreement that are
reflected in this Agreement, including a commitment by Participant to continue
to serve and not resign as the Company’s Chief Executive Officer for at least
two years after the Litigation Settlement becomes final;


WHEREAS, the Litigation Settlement is subject to approval by the Delaware Court
of Chancery;


WHEREAS, this Agreement will become effective and replace the April SAR
Agreement upon: (i) Final Approval (as defined in the Stipulation and Agreement
of Settlement dated as of January 18, 2019, and agreed to by all parties to the
Litigation) by the Delaware Court of Chancery of the Litigation Settlement; (ii)
execution of this Agreement by a duly authorized representative of the Company;
and (iii) execution of this Agreement by Participant;


WHEREAS, any capitalized term that is used, but not defined, in this Agreement
shall have the meaning ascribed to such term in the Ebix, Inc. 2010 Stock
Incentive Plan (the “Plan”); and







--------------------------------------------------------------------------------

Exhibit 10.1




WHEREAS, Participant desires to accept such grant of Stock Appreciation Rights
from the Company in accordance with all of the terms and conditions of this
Agreement.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the Company and Participant hereby
agree as follows:


1.
Grant of Appreciation Rights.

(a)    The Company hereby grants to Participant 5,953,975 Stock Appreciation
Rights with respect to the Common Shares (the “Stock Appreciation Rights”),
subject to all of the terms and conditions of this Agreement, having a base
value of $7.95 per Share (“Base Price”). Prior to any Acquisition Event, on or
before March 31 of each year the Board shall determine whether a shortfall (as
determined pursuant to the last sentence of this Section 1(a)) existed as of the
end of the immediately preceding fiscal year.  In the event the Board determines
that a shortfall existed and Participant is then employed by the Company, the
Company shall grant Participant a number of Stock Appreciation Rights (each, a
“Shortfall Grant”) sufficient to eliminate such shortfall. Each Shortfall Grant
shall be subject to the terms of this Agreement as if granted hereunder and all
references herein to Stock Appreciation Rights shall include Stock Appreciation
Rights granted as part of the Shortfall Grant. Notwithstanding the foregoing,
the Board, in its sole discretion, instead of granting Participant additional
Stock Appreciation Rights as a Shortfall Grant, may grant him a number of RSUs
or shares of Restricted Stock under the then existing stockholder-approved
Company equity incentive plan (each such grant, a “Share Grant”) sufficient to
eliminate such shortfall. Each Share Grant will have such terms and conditions
as determined by the Board, but shall generally follow the terms of RSU or
Restricted Stock awards granted to other executives of the Company at or about
the time of such Share Grant; provided no Share Grant shall vest more rapidly
than one third prior to the first anniversary of grant and the remainder in
eight equal quarterly installments following the first anniversary of grant. A
shortfall shall exist if the number of Participant’s Shares is less than 20% of
the total of (a) the number of Stock Appreciation Rights, plus (b) the number of
outstanding shares reported by the Company in its audited financial statements
as of the end of the immediately preceding fiscal year, minus (c) the number of
shares paid, awarded or otherwise received by Participant from the Company as
compensation after April 10, 2018, including any shares received as a result of
Participant exercising stock options granted after April 10, 2018 or the grant
or vesting of restricted stock or settlement of RSUs granted to Participant
after April 10, 2018, but excluding any shares received as a result of the
grant, vesting or settlement of any Share Grants (as defined herein).


(b)    Upon becoming vested in accordance with Section 2, each Stock
Appreciation Right shall entitle Participant to receive a cash payment from the
Company in accordance with Section 3 equal to the excess, if any, of the Net
Proceeds Per Share received in connection with an Acquisition Event over the
Base Price.
(c)    “Accrued” with respect to the Stock Appreciations Rights means that
Participant has a conditional right to vest in the Stock Appreciation Rights if
the Closing Date (as defined herein) occurs more than 180 days after, but no
later than the tenth anniversary of, the date that Participant has been
involuntarily terminated without Cause, and does not provide Participant with
any other rights.
(d)    “Acquisition Event” means the occurrence of any of the following events
(or a series of related events) with respect to the Company if the stockholders
of the Company immediately prior to the event(s) do not retain immediately after
the event(s) (in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the event(s)), direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the Company or the entity to which
the Company’s assets are transferred: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than 50% of the voting stock





--------------------------------------------------------------------------------

Exhibit 10.1




of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) the acquisition or dissolution of the Company.
Notwithstanding the foregoing, an event shall not constitute an Acquisition
Event unless it is also a “change in control event” described in Treasury
Regulations section 1.409A-3(i)(5)(i).
(e)    “Cause” means any of the following: (a) Participant’s theft, dishonesty,
or falsification of Company documents or records; (b) Participant’s improper use
or disclosure of the Company’s confidential or proprietary information; (c)
Participant’s failure or inability to perform reasonable assigned duties or to
abide by the policies of the Company; (d) any material breach by Participant of
any employment or contractor agreement between Participant and the Company; or
(e) Participant’s conviction (including a plea of guilty or nolo contendere) of
any criminal act which impairs Participant’s ability to perform Participant’s
duties with the Company.
(f)    “Closing Date” means the date on which an Acquisition Event occurs. An
Acquisition Event “occurs” upon the closing of all transactions necessary to
consummate such Acquisition Event.
(g)    “Net Proceeds Per Share” shall be the sum of any cash consideration and
the Fair Market Value of any securities received or receivable per Share by the
stockholders of the Company in or by virtue of the Acquisition Event determined
by the Board in its discretion.
(h)    “Participant’s Shares” means the sum of (a) the number of Stock
Appreciation Rights, (b) the number of Common Shares deemed by the parties to be
owned by the Participant as of the date of this Agreement, which is agreed to be
3,676,540, as adjusted for any stock splits or stock dividends, and (c) the
aggregate number of Common Shares subject to, or underlying (if any Share Grants
are cash settled), any Share Grants granted prior to the date of determination.
(i) “The Fair Market Value” of any securities received by the Company’s
stockholders shall be determined as follows:
(i)    Stock Listed and Shares Traded. If such securities are listed and traded
on a national securities exchange (as such term is defined by the Securities
Exchange Act of 1934) on the date of determination, the Fair Market Value per
share shall be the average of the closing prices of the securities on such
national securities exchange, over the twenty (20) trading day period ending
three (3) trading days prior to the Closing Date. If such securities are traded
in the over-the-counter market, the Fair Market Value per share shall be the
average of the closing bid and asked prices on the day immediately prior to the
Closing Date.
(ii)    Stock Not Listed. If such securities are not listed on a national
securities exchange or, if such securities are traded in the over-the-counter
market but there shall be no published closing bid and asked prices available on
the date immediately prior to the Closing Date, then the Board shall determine
the Fair Market Value of such securities from all relevant available facts,
which may include the average of the closing bid and ask prices reflected in the
over-the-counter market on a date within a reasonable period either before or
after the date of determination, or opinions of independent experts as to value
and may take into account any recent sales and purchases of such securities to
the extent they are representative.
2.
Vesting of Appreciation Rights.

(a)    If an Acquisition Event occurs, the Stock Appreciation Rights shall vest
in full on the Closing Date if Participant is an employee of the Company at such
time or his employment with the Company has been involuntarily terminated
without Cause within the 180-day period immediately preceding the Closing





--------------------------------------------------------------------------------

Exhibit 10.1




Date. If an Acquisition Event occurs more than 180 days after, but no later than
the tenth anniversary of, the date that Participant’s employment has been
involuntarily terminated without Cause, the Stock Appreciation Rights shall vest
on the Closing Date of an Acquisition Event as follows:
(i)    if Participant’s employment is involuntarily terminated without Cause
within one year of the Litigation Settlement becoming Final, 1,000,000 Stock
Appreciation Rights shall be deemed Accrued and will vest on the Closing Date;
(ii)    if Participant’s employment is involuntarily terminated without Cause on
or after the first anniversary of the Litigation Settlement becoming Final, but
before the second anniversary of the Litigation Settlement becoming Final, a
total of 1,750,000 Stock Appreciation Rights shall be deemed Accrued and will
vest on the Closing Date;
(iii)    if Participant’s employment is involuntarily terminated without Cause
on or after the second anniversary of the Litigation Settlement becoming Final,
but before the third anniversary of the Litigation Settlement becoming Final, a
total of 2,500,000 Stock Appreciation Rights shall be deemed Accrued and will
vest on the Closing Date;
(iv)    if Participant’s employment is involuntarily terminated without Cause on
or after the third anniversary of the Litigation Settlement becoming Final, but
before the fourth anniversary of the Litigation Settlement becoming Final, a
total of 3,250,000 Stock Appreciation Rights shall be deemed Accrued and will
vest on the Closing Date;
(v)    if Participant’s employment is involuntarily terminated without Cause on
or after the fourth anniversary of the Litigation Settlement becoming Final, but
before the fifth anniversary of the Litigation Settlement becoming Final, a
total of 4,000,000 Stock Appreciation Rights shall be deemed Accrued and will
vest on the Closing Date;
(vi)    if Participant’s employment is involuntarily terminated without Cause on
or after the fifth anniversary of the Litigation Settlement becoming Final, but
before the sixth anniversary of the Litigation Settlement becoming Final, a
total of 4,750,000 Stock Appreciation Rights shall be deemed Accrued and will
vest on the Closing Date;
(vii)    if Participant’s employment is involuntarily terminated without Cause
on or after the sixth anniversary of the Litigation Settlement becoming Final,
but before the seventh anniversary of the Litigation Settlement becoming Final,
a total of 5,500,000 Stock Appreciation Rights shall be deemed Accrued and will
vest on the Closing Date;
(viii)    if Participant’s employment is involuntarily terminated without Cause
on or after the seventh anniversary of the Litigation Settlement becoming Final,
a total of 5,953,975 Stock Appreciation Rights shall be deemed Accrued and will
vest on the Closing Date; and
(ix)    if Participant’s employment is involuntarily terminated without Cause
after any Shortfall Grants in the form of Stock Appreciation Rights have been
made, 296,025 of those Stock Appreciation Rights shall be deemed Accrued on the
seventh anniversary of the Litigation Settlement becoming Final. Any further
Stock Appreciation Rights received as a result of Shortfall Grants shall be
deemed Accrued at a rate of 750,000 per year beginning on the eighth anniversary
of the Litigation Settlement becoming Final until all Stock Appreciation Rights
awarded pursuant to Shortfall Grants have been deemed Accrued.





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    If Participant’s employment is involuntarily terminated without Cause
prior to all Stock Appreciation Rights (including any Stock Appreciation Rights
received as a result of Shortfall Grants) being deemed Accrued, no further Stock
Appreciation Rights shall be deemed Accrued after Participant’s employment is
involuntarily terminated without Cause. For the avoidance of doubt, all Stock
Appreciation Rights will terminate and be forfeited upon termination of
Participant’s employment at any time before the Closing Date for any reason
other than an involuntary termination of employment without Cause.
(c)    For purposes of this Agreement, an involuntary termination of employment
without Cause shall not include a termination of employment due to Participant’s
death or total and permanent disability (as determined pursuant to Section
6.11(b) of the Plan).
(d)    Notwithstanding anything set forth in this Agreement or the Plan to the
contrary, if the Base Price equals or exceeds the Net Proceeds Per Share as of
the Closing Date, then the Stock Appreciation Rights shall automatically be
canceled and forfeited without the payment of any consideration to Participant
or any other Person in respect thereof.
3.
Settlement of Appreciation Rights.

(a)    Payments with respect to Stock Appreciation Rights shall be made on the
same schedule as payments to the holders of the Company’s common stock in
respect of the Acquisition Event on or after the Closing Date. Payments with
respect to Stock Appreciation Rights shall be payable in cash, provided that
Participant shall be entitled to elect to receive payment of all or any portion
of the amounts payable with respect to Stock Appreciation Rights in such other
consideration as shall be received per Share by the stockholders of the Company
in or by virtue of such Acquisition Event. Notwithstanding the foregoing, this
provision shall be interpreted and applied so as to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and Treasury Regulations section 1.409A-3(i)(5)(iv) to the extent required to
avoid an accelerated or additional tax under Section 409A of the Code. If
Participant dies after the Closing Date, but before receiving all benefits to
which he is entitled under this Agreement, Participant’s benefits under this
Agreement shall be paid or issued to Participant’s Beneficiary or Beneficiaries
(as herein defined) at the time(s) and in the amount(s) provided under this
Agreement if Participant had not died. Participant shall, on a form designated
by the Company, designate one or more death beneficiaries (each a
“Beneficiary”). A Beneficiary designation will be effective only when a signed
and dated Beneficiary designation form has been filed with the Company. If
Participant is not survived by any Beneficiary, the Company shall distribute
Participant’s benefits under this Agreement to the legal representatives of the
estate of Participant. Notwithstanding the foregoing, no payment shall be made
more than five (5) years after the Closing Date and any payment due after such
fifth anniversary shall be forfeited by Participant.
(b)    The Company’s only payment obligation under this Agreement is the payment
to Participant for Participant’s Stock Appreciation Rights in accordance with
the terms of this Agreement. The Company shall not be obligated to and shall not
pay Participant, Participant’s beneficiaries or any other legal representative
of Participant’s estate any additional amount for any excise tax imposed on
Participant, Participant’s beneficiaries or any other legal representative of
Participant’s estate as a result of the Company’s payment for Participant’s
Stock Appreciation Rights by Section 4999 of the Code (or any successor
provision) or any interest or penalties with respect to such excise tax.
4.
Continued Service Commitment. Participant agrees to continue to serve and not
resign as the Company’s Chief Executive Officer for at least two years after the
Litigation Settlement becomes Final.

5.Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement, and any and
all disputes, claims or causes of action (whether in contract, tort, statute or
otherwise) directly or indirectly based upon, arising out of or in any way
related to this Agreement, or the negotiation, execution, interpretation or





--------------------------------------------------------------------------------

Exhibit 10.1




performance of this Agreement (including any such dispute, claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) (each a “Dispute”), shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of law. The Court of Chancery of State of Delaware shall
be the sole and exclusive forum for any action, suit or proceeding relating to
or arising out of any such Dispute (a “Covered Action”), unless the Court of
Chancery of the State of Delaware shall determine that it does not have subject
matter jurisdiction, in which case, any such Covered Action shall be brought in
the Superior Court of the State of Delaware or the United States District Court
for the District of Delaware (the “Delaware Courts”). Each party hereto hereby
irrevocably and unconditionally (i) agrees not to commence any Covered Action
except in such Delaware Courts in accordance with this Section; (ii) consents
and submits to the exclusive jurisdiction of, and waives any objection to the
laying of venue in, such Delaware Courts and agrees not to plead or otherwise
claim that any Covered Action brought therein has been brought in any
inconvenient forum; and (iii) waives any right such party may have to a trial by
jury in respect of any Covered Action. This Section remains in full force and
shall survive the termination of this Agreement as set forth in Section 21 or
otherwise.
6.Severability. If it shall be determined by a court of competent jurisdiction
that any provision of this Agreement shall be invalid or unenforceable under
applicable law, such invalidity or unenforceability shall not invalidate the
entire Agreement. This Agreement shall be construed so as to limit any term or
provision so as to make it enforceable or valid within the requirements of any
applicable law, and, in the event such term or provision cannot be so limited,
this Agreement shall be construed to omit such invalid or unenforceable
provisions.
7.No Guarantee of Employment, Service or Payment. Except as otherwise required
by applicable law, the existence of this Agreement or the eligibility to receive
any payment under this Agreement shall not be deemed to constitute a contract of
employment or service between the Company or any of its Affiliates and
Participant or to otherwise change the terms of Participant’s employment with
the Company. Nothing in this Agreement shall give Participant the right to be
retained in the service of the Company or any of its Affiliates or to restrict
the right of any of them to discipline or terminate Participant at any time
(with or without cause or notice).
8.Nature of the Award. The eligibility to receive payments under this Agreement
(a) constitutes a benefit that is extraordinary in nature and shall not provide
for any additional direct or indirect allowance under any applicable contract or
national collective bargaining agreement, except to the extent required by
applicable law; (b) shall not constitute a condition for a future grant of
additional similar economic benefits or benefits of another nature; and (c) does
not grant to Participant a right to take part in any other incentive systems
that may be implemented or any other remuneration of any nature whatsoever.
9.Unfunded Agreement; Participant’s Rights Unsecured and Unfunded. This
Agreement is intended to be an unfunded arrangement. All rights of Participant
to receive a payment under this Agreement are unfunded and unsecured and neither
the Company nor any of its Affiliates is required to set aside money or any
other property to fund any obligations under this Agreement, and any amounts
that may be so set aside prior to payment under the terms of this Agreement
remain the property of the entity setting the amounts aside.
10.Transfer and Assignment; Third Party Rights.
(a)    Subject to the provisions of applicable law, without the prior consent of
the Company, no interest of Participant in, or right to receive a benefit or
payment under, this Agreement shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind.
(b)    Nothing express or implied in this Agreement is intended or may be
construed to give any Person other than Participant any rights or remedies under
this Agreement except as agreed in advance by the Company and specifically set
forth herein.





--------------------------------------------------------------------------------

Exhibit 10.1




11.
Taxes. To the extent required by applicable law, all payments under this
Agreement shall be subject to applicable taxes or social security or national
insurance deductions (or similar taxes, deductions or contributions under
applicable law). The Company or any of its Affiliates shall have the right to
withhold (or require Participant to remit to the Company an amount sufficient to
satisfy) all applicable taxes and social security premiums and to make any
applicable set-offs they determine to be necessary or desirable in accordance
with applicable law in respect of any payments made under this Agreement.

12.Termination of Bonus Agreement and the April SAR Agreement. Upon execution of
the April SAR Agreement by a representative of the Company and Participant, the
Bonus Agreement was terminated and of no further force and effect whatsoever,
and each party relinquished all rights and benefits and terminated all duties
and obligations thereunder. The Bonus Agreement remains terminated and of no
further force and effect whatsoever, and each party’s rights and benefits remain
relinquished and all duties and obligations thereunder remain terminated upon
the Litigation Settlement becoming Final. Upon the Litigation Settlement
becoming Final, the April SAR Agreement shall be terminated and of no further
effect and shall be replaced and superseded in its entirety by this Agreement.
13.Release of Claims. Participant, on behalf of himself and any other Person in
respect thereof, hereby fully and unconditionally releases and discharges the
Company and all agents, partners, directors, employees, attorneys, successors
and assigns, and each of them, from all actions, causes of action, claims,
judgments, obligations, damages and liabilities, of whatsoever kind and
character, occurring at any time or prior to the date of this release, directly
or indirectly based upon, arising out of or in any way related to the Bonus
Agreement, or the negotiation, execution, interpretation or performance of the
Bonus Agreement, including without limitation, any claim for reformation of the
Bonus Agreement.
14.Notice. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Participant: To the Participant’s address in Company’s files.
            
If to the Company:
            
Ebix, Inc.
1 Ebix Way
Johns Creek, GA 30097
15.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

16.Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.
17.Incorporation of the Terms of the Plan. The Stock Appreciation Rights are not
subject to the Plan. However, any provision of the Plan, as it may be amended
from time to time, under Articles III, X, XII, XIII and XV and Section 4.3
therein that is not inconsistent with this Agreement is hereby incorporated by
reference as if this Agreement was an Award of SARs granted under the Plan. By
entering into this Agreement, Participant agrees and acknowledges that
Participant has received and read a copy of the Plan as set forth on Exhibit A
hereto. In the event of any inconsistency between the Plan and this Agreement,
the terms of this Agreement shall control.
18.Entire Agreement; Amendment.
(a)        This Agreement contains all of the terms agreed upon between
Participant and the Company with respect to the subject matter hereof between
Participant and the Company with respect to the matters contemplated in this
Agreement. As set forth in Section 12 of this Agreement, the Bonus Agreement is
and shall remain null and void. Without limiting the effect of the foregoing,
Participant agrees that the





--------------------------------------------------------------------------------

Exhibit 10.1




April SAR Agreement satisfied and, upon the Litigation Settlement becoming Final
and this Agreement becoming effective, this Agreement also satisfies any rights
he may have had under any prior understanding or agreement between Participant
and the Company with respect to the subject matters described in the Bonus
Agreement or herein. Any agreement or rights that Participant might have related
to severance, would be in addition to this Agreement and is not being covered by
this Agreement.
(b)        Participant and the Company agree that no term, provision or
condition of this Agreement shall be held to be altered, amended, changed or
waived in any respect except as evidenced by written agreement of Participant
and the Company.
19.
Mutual Drafting. The parties hereto are sophisticated, and have each had the
opportunity to be represented by counsel of their own choice in negotiating this
Agreement. This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the parties, at
arm’s length, with the advice and participation of counsel, and shall be
interpreted in accordance with its terms without favor to either party, and no
presumption or burden of proof shall arise favoring or disfavoring either party
by virtue of authorship of this Agreement.

20.Compliance with Section 409A. The Company and Participant agree to negotiate
in good faith to reform any provisions of this Agreement to maintain to the
maximum extent practicable the original intent of the applicable provisions
without violating the provisions of Section 409A of the Code, if the Company
deems such reformation necessary or advisable pursuant to guidance under Section
409A of the Code to avoid the incurrence of any such interest and penalties.
Such reformation shall not result in a reduction of the aggregate amount of
payments or benefits under this Agreement.
21.Termination. This Agreement shall terminate automatically upon the occurrence
of an Acquisition Event, effective as of the Closing Date, provided that such
automatic termination shall not affect the accrual or payment with respect to
Stock Appreciation Rights provided for herein with respect to such Acquisition
Event or the rights or obligations of the Company or Participant hereunder in
respect of such Stock Appreciation Rights.
22.Confidential Information. Participant shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies and their
respective businesses, which shall have been obtained by Participant during
Participant’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by Participant
or representatives of Participant in violation of this Agreement). After
termination of Participant’s employment with the Company, Participant shall not,
without the prior written consent of the Company, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In addition, to the extent that Participant is a party to any
other agreement relating to confidential information, inventions or similar
matters with the Company, Participant shall continue to comply with the
provisions of such agreements. Nothing in this Agreement shall prohibit
Participant from (i) disclosing information and documents when required by law,
subpoena or court order, (ii) disclosing information and documents to
Participant’s attorney, financial or tax adviser for the purpose of securing
legal, financial or tax advice, or (iii) retaining, at any time, Participant’s
personal correspondence, Participant’s personal contacts and documents related
to Participant’s own personal benefits, entitlements and obligations, except
where such correspondence, contracts and documents contain confidential
information. Notwithstanding anything set forth in this Agreement to the
contrary, (i) Participant will not be prohibited from reporting possible
violations of federal or state law or regulation to any governmental agency or
entity or making other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation, nor is Participant required to
notify the Company regarding any such reporting, disclosure or cooperation with
the government, and (ii) no provision contained in this Agreement is intended to
conflict with Section 1833(b) of the Defend Trade Secrets Act of 2016 or create
liability for disclosures of trade secrets that are expressly allowed by such
Section.





--------------------------------------------------------------------------------

Exhibit 10.1




23.Public Announcements. Participant shall consult with the Company before
issuing any press release or otherwise making any public statement with respect
to the Company or any of its affiliated companies, this Agreement or the
transactions contemplated hereby, and Participant shall not issue any such press
release or make any such public statement without the prior written approval of
the Company, except as may be required by applicable law, rule or regulation or
any self-regulatory agency requirements, in which event the Company shall have
the right to review and comment upon any such press release or public statement
prior to its issuance.
24.Authority. Participant and the Company each has full power and authority to
enter into this Agreement, and all necessary resolutions, approvals, and
authorizations have been obtained.
25.Acknowledgment of Full Understanding. Participant acknowledges and agrees
that: (i) Participant has had adequate opportunity to consult with independent
counsel of his own choice, has been advised to do so by the Company and has done
so to the extent he deems necessary; (ii) Participant has had adequate
opportunity to consider this Agreement and to consult with any other advisor of
his own choice, has been advised to do so by the Company and has done so to the
extent he deems necessary; (iii) Participant has carefully read this Agreement
in its entirety, understands all of the terms herein and is fully aware of its
legal effect; (iv) Participant has entered into this Agreement voluntarily and
freely based on his own judgment and has not acted in reliance upon any
representations or promises not expressly contained herein. The Company
acknowledges and agrees that: (i) the Company, including the Board and any
committee thereof, has had adequate opportunity to consult with independent
counsel of its own choice, has been advised to do so by Participant and has done
so to the extent it deems necessary; (ii) the Company, including the Board and
any committee thereof, has had adequate opportunity to consider this Agreement
and to consult with any other advisor of its own choice, has been advised to do
so by Participant and has done so to the extent it deems necessary; (iii) the
Company, including the Board and any committee thereof, has carefully read this
Agreement in its entirety, understands all of the terms herein and is fully
aware of its legal effect; (iv) the Company, including the Board and any
committee thereof, has entered into this Agreement voluntarily and freely based
on its own judgment and has not acted in reliance upon any representations or
promises not expressly contained herein. The Company and Participant acknowledge
that following April 10, 2018, the Bonus Agreement is and shall remain null and
void, and that the April SAR Agreement contained any and all terms agreed upon
between Participant and the Company with respect to the subject matter described
therein. The Company and Participant acknowledge that following the date that
the Litigation Settlement becomes Final, the April SAR Agreement shall be null
and void, and that this Agreement contains any and all terms agreed upon between
Participant and the Company with respect to the subject matter described herein.
The Company and Participant acknowledge that any prior understandings or
agreements with respect to the subject matter described herein that are not
contained in this Agreement are hereby superseded by the terms of this
Agreement.
[Signature Page Follows]


12


IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the Company and
Participant have executed and delivered this Agreement as of the year and date
first above written.
EBIX, INC.
By: /s/ DARREN JOSEPH    

Name: Darren Joseph

Title: Corporate Vice President

PARTICIPANT





--------------------------------------------------------------------------------

Exhibit 10.1




/s/ ROBIN RAINA    
Robin Raina






Exhibit A
Ebix, Inc. 2010 Stock Incentive Plan[attached hereto]
[http://www.sec.gov/Archives/edgar/data/814549/000114420410052979/b198370_def14a.htm#tSSIP]











